DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-24 are presented for examination. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: “AN ELECTROMECHANICAL GENERATOR WITH BIASING DEVIC BETWEEN MAST AND MAGNEITC CORE, BIASING DEVICE HAS FOLDED SHEET SPRING STRUCTURE. ”
Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4, 6, 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts (US Patent 7586220 hereinafter “Roberts” in view of Choi (US Pg. Pub 20110089773 hereinafter “Choi”). 
Re-claim 1, Roberts discloses an electromechanical generator for converting mechanical vibrational energy into electrical energy (title), the electromechanical generator comprising: a central mast (28), an electrically conductive coil assembly (22) fixedly mounted to the mast (28), the coil assembly (22) at least partly surrounding the mast (28, around mast), a mount (26) for the coil assembly extending radially inwardly of the coil assembly (22) and fixing the coil assembly to the mast (26), a magnetic core assembly (50) movably mounted to the mast (28) for linear vibrational motion along an axis about an equilibrium position on the axis (Col.7, L.1-3), the magnetic core assembly (50) at least partly surrounding the coil assembly and the mast (see Fig.1), a biasing device (82,84) mounted between the mast (28) and the magnetic core assembly (50) to bias the magnetic core assembly in opposed directions along the axis (axis of 28) towards the equilibrium position, the biasing device (82,84) comprising a pair of first and second plate springs (82,84), each of the first and second plate springs having an inner edge (90,92) 

    PNG
    media_image1.png
    732
    613
    media_image1.png
    Greyscale

Roberts fails to explicitly teach that the spring member being a folded sheet spring and the inner and outer portions are connected by a fold.  
However, Choi teaches the spring member being a folded sheet spring (130) and the inner and outer portions (annotated Fig.1) are connected by a fold. (Annotated Fig.1).  


    PNG
    media_image2.png
    528
    553
    media_image2.png
    Greyscale

Re-claim 4, Roberts as modified discloses the electromechanical generator according to claim 1, wherein the inner edge (90, 94) of each of the first and second plate springs (84, 82) is fitted to the mast (28) by a riveted joint (annotated Fig.1) between the inner edge and the mast (annotated Fig.1).

    PNG
    media_image3.png
    541
    705
    media_image3.png
    Greyscale

Re-claim 6, Roberts as modified discloses the electromechanical generator according to claim 1, wherein the inner portion (92, fig.1, Fig.2) is substantially circular (see Fig.2 and Fig.3).  
Re-claim 21, Roberts as modified discloses the electromechanical generator according to claim 1, wherein the magnetic core assembly (50) comprises two opposed magnetic circuits spaced along the axis (magnets are spaced apart, see Fig.1).  
Re-claim 22, Roberts as modified discloses the electromechanical generator according claim 1, wherein the magnetic core assembly (50) comprises a pair of magnets (52,54) spaced along the axis, poles of the magnets having a first common polarity (N poles) facing towards each other, and poles of the magnets facing away (South Poles, S) from each other being of a second common polarity (South polarity, S), and a ferromagnetic body (64,60) contacting and magnetically coupled to the poles of the magnets facing away from each other (see Fig.1), the ferromagnetic body (26) extending radially outwardly of the magnets (see Fig.1) relative to the axis.  
Re-claim 23, Roberts as modified discloses the electromechanical generator according to claim 22 wherein the ferromagnetic body (64) is tubular and has radially inwardly extending arms at each end thereof (62,60), each arm mounting a respective magnet (52,54,72) thereon.  
Re-claim 24, Roberts as modified disclose the electromechanical generator according to claim 22 wherein the ferromagnetic body (64, fig.1) comprises a radially outer portion (portion of 85), and opposite end portions (ends of 83, 85), of the magnetic core assembly and the magnets (fig.1) comprise a radially inner portion (inner portions of 64,6of the magnetic core assembly.

Claim 2 and 3  are rejected under 35 U.S.C. 103 as being unpatentable over Roberts in view of Choi, as applied to claim 1 and in further view of Wasenczuk et al. (US Patent 9461530 hereinafter “Wasenczuk”). 
Re-claim 2, Roberts as modified discloses the electromechanical generator according to claim 1. 
Roberts as modified fails to explicitly teach wherein each outer edge is fitted to an outer circumferential surface of the magnetic core assembly.  
However, Wasenczuk teaches wherein each outer edge is fitted to an outer circumferential surface of the magnetic core assembly (64 connected to 92, 90, annotated Fig.1).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the magnetic core assembly disclosed by Roberts wherein each outer edge is fitted to an outer circumferential surface of the magnetic core assembly as shown by Wasenczuk to provide temperature compensating spring force to minimize temperature variation and achieve stability over working temperature range of the device providing better centering of movable element (Wasenczuk, Col.2, L.40-65).

    PNG
    media_image4.png
    634
    700
    media_image4.png
    Greyscale

Re-claim 3, Roberts as modified discloses the electromechanical generator according to claim 1. 
Roberts as modified fails to explicitly teach wherein each outer edge is fitted to an outer circumferential surface of the magnetic core assembly.  
However, Wasenczuk teaches wherein each outer edge is push-fitted onto the outer circumferential surface of the magnetic core assembly (64 connected to 92, 90, annotated Fig.1).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the magnetic core assembly disclosed by Roberts wherein each outer edge is push-fitted onto the outer circumferential surface of the magnetic core assembly as shown by Wasenczuk to provide temperature compensating spring force to minimize temperature variation and .
 
Allowable Subject Matter
Claims 5,7,15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re-claim 5 Recites inter alia “5. (Currently Amended) An electromechanical generator according to claim 1 further comprising a pair of first and second spacers (178,180), the first spacer being fitted between the first plate spring (102) and a first surface of the mast (182), and the second spacer (180) being fitted between the second plate spring (104) and a second surface (184) of the mast, the first and second surfaces being located at the respective first and second opposite ends (6,8) of the mast (4).  “

    PNG
    media_image5.png
    694
    741
    media_image5.png
    Greyscale

Regarding claim 5, the prior art of record fail to teach or suggest alone or in combination the combination of claims 5 and 1 specially having the spacer as described in claim 5 between the spring and the mast. 
The closest prior art of record, Roberts, choi and Wasenczuk, nor GB2469347 combination teach elector mechanical generator with mast and plate springs, however, the mast and plate spring are not structured with a spacer, the plate is directly connected to the yoke, or the mast, and they fail to explicitly teach the folding sheet structure forming the plate where it is connected to the plate spring and the mast with a spacer.  The claimed structure is unique and is not taught or suggested by any alone or a 
The combination of claims 5 and 1 is unique, the prior art of record fails to teach the combination which indicates “. (Original) An electromechanical generator for converting mechanical vibrational energy into electrical energy, the electromechanical generator comprising: a central mast, an electrically conductive coil assembly fixedly mounted to the mast, the coil assembly at least partly surrounding the mast, a mount for the coil assembly extending radially inwardly of the coil assembly and fixing the coil assembly to the mast, a magnetic core assembly movably mounted to the mast for linear vibrational motion along an axis about an equilibrium position on the axis, the magnetic core assembly at least partly surrounding the coil assembly and the mast, a biasing device mounted between the mast and the magnetic core assembly to bias the magnetic core assembly in opposed directions along the axis towards the equilibrium position, the biasing device comprising a pair of first and second plate springs, each of the first and second plate springs having an inner edge respectively fitted to first and second opposite ends of the mast and an outer edge fitted to the magnetic core assembly, the outer edge of the first plate spring being fitted to a first end part of the magnetic core assembly and the outer edge of the second plate spring being fitted to a second end part of the magnetic core assembly, wherein each of the first and second plate springs comprises a spring member comprising an inner portion, which is substantially orthogonal to the axis and includes the respective inner edge, and a cylindrical outer portion which is substantially parallel to the axis and includes the respective outer edge, the spring member being a folded sheet spring and the inner and outer portions are connected by a fold, 5. (Currently Amended) An electromechanical generator according to claim 1 further comprising a pair of first and second spacers, the first spacer being fitted between the first plate spring and a first surface of the mast, and the second spacer being fitted between the second plate spring and a second surface of the mast, the first and second surfaces being located at the respective first and second opposite ends of the mast. 




    PNG
    media_image6.png
    443
    406
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    732
    615
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    634
    700
    media_image8.png
    Greyscale

Re-claim 7 Recites inter alia “An electromechanical generator according to claim 6, wherein the inner portion has an outer circumferential part adjacent to the fold, an inner circumferential part adjacent to the inner edge, and at least three arms connecting together the outer and inner circumferential parts, the arms being mutually spaced around the axis and each pair of adjacent arms being separated by a respective opening therebetween.

    PNG
    media_image5.png
    694
    741
    media_image5.png
    Greyscale
 
    PNG
    media_image9.png
    625
    662
    media_image9.png
    Greyscale

Regarding claim 7, The prior art of record fail to teach or suggest alone or in combination the combination of claims 7,6 and 1 specially having the folding spring structure as described in claim 7. 
The closest prior art of record, Roberts, choi and Wasenczuk, nor GB2469347 combination teach elector mechanical generator with spring but they fail to teach or suggest alone or in combination the spring is folded sheets spring which has the combined structure of claims 7 and 6 and 1, where An electromechanical generator according to claim 6, wherein the inner portion has an outer circumferential part adjacent to the fold, an inner circumferential part adjacent to the inner edge, and at least three arms connecting together the outer and inner circumferential parts, the arms being mutually spaced around the axis and each pair of adjacent arms being separated by a respective opening therebetween,..  The claimed structure is unique and is not taught or suggested by any alone or a combination of the prior art referenced, PLUS Search, IP.com NPL and Patent Search or Google Patent Search references. 
The combination of claims 7, 6 and 1 is unique, the prior art of record fails to teach the combination which indicates “ 1. (Original) An electromechanical generator for converting mechanical vibrational energy into electrical energy, the electromechanical generator comprising: a central mast, an electrically conductive coil assembly fixedly mounted to the mast, the coil assembly at least partly surrounding the mast, a mount for the coil assembly extending radially inwardly of the coil assembly and fixing the coil assembly to the mast, a magnetic core assembly movably mounted to the mast for linear vibrational motion along an axis about an equilibrium position on the axis, the magnetic core assembly at least partly surrounding the coil assembly and the mast, a biasing device mounted between the mast and the magnetic core assembly to bias the magnetic core assembly in opposed directions along the axis towards the equilibrium position, the biasing device comprising a pair of first and second plate springs, each of the first and second plate springs having an inner edge respectively fitted to first and second opposite ends of the mast and an outer edge fitted to the magnetic core assembly, the outer edge of the first plate spring being fitted to a first end part of the magnetic core assembly and the outer edge of the second plate spring being fitted to a second end part of the magnetic core assembly, wherein each of the first and second plate springs comprises a spring member comprising an inner portion, 6. (Currently Amended) An electromechanical generator according to  , wherein the inner portion is substantially circular, An electromechanical generator according to claim 6, wherein the inner portion has an outer circumferential part adjacent to the fold, an inner circumferential part adjacent to the inner edge, and at least three arms connecting together the outer and inner circumferential parts, the arms being mutually spaced around the axis and each pair of adjacent arms being separated by a respective opening therebetween. 





Re-claim 15, recites inter alia”15. (Currently Amended) An electromechanical generator according to I further comprising a resilient device mounted between the biasing device and the magnetic core assembly, the resilient device being configured to be deformed between the biasing device and the magnetic core assembly when the magnetic core assembly has moved, by the linear vibrational motion, away from the equilibrium position by a predetermined non-zero threshold amplitude, the resilient device comprising a pair of first and second flat spring elements, each of the first and second flat spring elements having an outer edge fitted to the magnetic core assembly and a free inner edge spaced radially outwardly from the mast and spaced axially inwardly of the respective first and second plate spring, the outer edge of the first flat spring element being fitted to the first end part of the magnetic core assembly and the outer edge of the second flat spring element being fitted to the second end part of the magnetic core assembly.”  
Regarding claim 15, the prior art of record fail to teach or suggest alone or in combination the combination of claims 15 and 1 specially having the spacer as described in claim 5 between the spring and the mast. 
The closest prior art of record, Roberts, choi and Wasenczuk, nor GB2469347 combination teach elector mechanical generator with springs but the combination fail to teach and the spring is folded sheets spring with flat spring structures and free inner edge as well as fitted first end parts, and second flat spring elements fitted to second parts forming the structure which has the combined structure of claims 15 and 1, where An electromechanical generator according to claim I further comprising a resilient device mounted between the biasing device and the magnetic core assembly, the resilient device being configured to be deformed between the biasing device and the magnetic core assembly when the magnetic core assembly has moved, by the linear vibrational motion, away from the equilibrium position by a predetermined non-zero threshold amplitude, the resilient device comprising a pair of first and second flat spring elements, each of the first and second flat spring elements having an outer edge fitted to the magnetic core assembly and a free inner edge spaced radially outwardly from the mast and spaced axially inwardly of the respective first and second plate spring, the outer edge of the first flat spring element being fitted to the first end part of the magnetic core assembly and the outer edge of the second flat spring element being fitted to the second end part of the magnetic core assembly.  
  The claimed structure is unique and is not taught or suggested by any alone or a combination of the prior art referenced, PLUS Search, IP.com NPL and Patent Search or Google Patent Search references. 
The combination of claims 15 and 1 is unique, the prior art of record fails to teach the combination which indicates “ 1. (Original) An electromechanical generator for converting mechanical vibrational energy into electrical energy, the electromechanical generator comprising: a central mast, an electrically conductive coil assembly fixedly mounted to the mast, the coil assembly at least partly surrounding the mast, a mount for the coil assembly extending radially inwardly of the coil assembly and fixing the coil assembly to the mast, a magnetic core assembly movably mounted to the mast for linear vibrational motion along an axis about an equilibrium position on the axis, the magnetic core assembly at least partly surrounding the coil assembly and the mast, a biasing device mounted between the mast and the magnetic core assembly to bias the magnetic core assembly in opposed directions along the axis towards the equilibrium position, the biasing device comprising a pair of first and second plate springs, each of the first and second plate springs having an inner edge respectively fitted to first and second opposite ends of the mast and an outer edge fitted to the magnetic core assembly, the outer edge of the first plate spring being fitted to a first end part of the magnetic core assembly and the outer edge of the second plate spring being fitted to a second end part of the magnetic core assembly, wherein each of the first and second plate springs comprises a spring member comprising an inner portion, An electromechanical generator according to claim 1 I further comprising a resilient device mounted between the biasing device and the magnetic core assembly, the resilient device being configured to be deformed between the biasing device and the magnetic core assembly when the magnetic core assembly has moved, by the linear vibrational motion, away from the equilibrium position by a predetermined non-zero threshold amplitude, the resilient device comprising a pair of first and second flat spring elements, each of the first and second flat spring elements having an outer edge fitted to the magnetic core assembly and a free inner edge spaced radially outwardly from the mast and spaced axially inwardly of the respective first and second plate spring, the outer edge of the first flat spring element being fitted to the first end part of the magnetic core assembly and the outer edge of the second flat spring element being fitted to the second end part of the magnetic core assembly.  
Claims 8-14, 16-20 are rejected and objected to as being dependent upon claims 7 or 15.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 7078832 showing structure with springs on both ends. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834